Citation Nr: 1630905	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  04-16 936	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected L4-L5 chronic back syndrome (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for service connected C4-C5 chronic neck pain syndrome (neck disability).

3.  Entitlement to service connection for a disability described as "nerve spasms," to include as secondary to service-connected neck and low back disabilities or as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

In his June 2004 substantive appeal the Veteran requested a hearing before a Veterans Law Judge; he withdrew that request in November 2004.

The Board previously remanded these matters for development in September 2007 and January 2011 and the back and neck issues alone were remanded in December 2015.  At the time of the December 2015 remand, the Board declined to re-remand the nerve spasms issue as it appeared at that time that the RO was continuing to develop the appeal.  However, since that time, it does not appear as if any additional action on the claim has been taken.  Accordingly, the Board has included the issue on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claims on appeal.

Regarding the low back and neck claims, the Board remanded these matters in December 2015 so that the Veteran could be provided notice of where to submit outstanding medical records pursuant to his June 2014 request and so that new examinations could be performed following the submission of the outstanding medical records.  The Veteran was scheduled for examinations but failed to appear.  Failure to present for a VA examination without good cause results in a decision based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  Here, however, as the Veteran explained in a June 2016 correspondence, he recently moved to Germany and other evidence of record indicates that items that were mailed to the Veteran (including the March 2016 supplemental statement of the case) were returned as undeliverable to his previous address of record.

Given that the Veteran is apparently a foreign resident beneficiary of VA benefits, unique measures may need to be undertaken to properly schedule an examination, to include contacting the Department of State/U.S. Embassy to handle the request.  See VA's Adjudication Procedures Manual, M21-1, III.iv.3A.1.c. (2016).  On remand, the Veteran should be scheduled for new examinations in accordance with these measures.

Regarding the Veteran's nerve spasm claim, the Board found in the January 2011 remand that a May 2010 examination report was inadequate for appellate review as it contained contradictory findings as to the existence and etiology of any neurological impairment.  Thereafter, a March 2015 VA examiner indicated that additional testing would be required to determine the nature and etiology of any disorders of the nerves.  To date, it does not appear that any additional testing has been performed and remand is thus again required for compliance with the 2007 and 2011 Board remands.

As a final matter, in January 2016, the RO did advise the Veteran of the appropriate address to use in submission of any lay or medical records.  As it is unclear from the record whether the Veteran ever received such notice, the Veteran should be afforded another opportunity to submit outstanding records.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his back, neck, and nerve disabilities to include anyone he saw in early 2014.  After securing the necessary release, the RO should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since April 2015.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the nature and severity of his service-connected back and neck disabilities as well as to determine whether the Veteran has a nerve disorder that is related to service or his service-connected spinal disabilities.  As necessary, the RO must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Germany).

The claims file and all electronic records must be made available to the examiner.  After a review of the records, the examiner should respond to the following:

a. Document all pertinent symptomatology and findings regarding the Veteran's back and neck in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the spine throughout the time period of the claim (since May 2001).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

b. Complete a peripheral nerves disability benefits questionnaire and perform electrophysiologic testing as advised by the physician who completed the March 2015 VA peripheral nerve conditions examination. 

c. Identify whether and to what extent the Veteran has cervical or lumbar radiculopathy.  

d. If any nerve symptoms have not been determined to be associated with a known clinical diagnosis related to the Veteran's cervical or lumbar spine, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such condition is related to the Veteran's military service or that such condition is a medically unexplained multisymptom illness (MUCMI)?

MUCMI means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Examples of MUCMIs are chronic fatigue syndrome, fibromyalgia and gastrointestinal disorders such as irritable bowel syndrome.  So, in forming the opinion, are any nerve symptoms that have not been associated with the Veteran's spinal disabilities more like diabetes and multiple sclerosis, or chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome?

The examination report must include a complete rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

